 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelsch Lumber and Supply, Inc., d/b/a Big BuckLumber and General Chauffeurs, Sales Drivers andHelpers Union, Local 179, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 13-CA-17681August 13, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn May 15, 1979, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as it Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Welsch Lumber andSupply, Inc., d/b/a Big Buck Lumber, Mokena, Illi-nois, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASESTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding' under the National Labor Relations Act, asamended, 29 U.S.C. 151, et seq. (herein called the Act) washeard before me in Chicago, Illinois, on March 9, 1979,with all parties represented throughout by counsel, whowere afforded full opportunity to present evidence, argu-ments, and post-trial briefs. After counsel for the GeneralCounsel presented the closing argument on the record, abrief was received from counsel for Respondent by trans-mission dated April 20, 1979, after an extension of time.'Complaint issued by the Regional Director for Region 13 on July 31,growing out of a charge filed by Charging Party Union on June 5 asamended June 15. 1978.The issues presented are whether Respondent, throughemployee interrogation and threat, violated Section 8(a)(l)of the Act.Upon the entire record and my observations of the testi-monial demeanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1. JURISDICTIONAt all material times Respondent has been and is an Illi-nois corporation engaged in the retail sale, distribution. andwarehousing of homebuilding materials, at and from its fa-cility at 9900 W. 191st Street, Mokena. Illinois. During itsbusiness operations in the representative year immediatelypreceding issuance of the complaint. Respondent sold atretail and distributed from its aforesaid location, home-building materials valued in excess of $500,000; and duringthe same period, in and for its said business at said location.Respondent purchased and received goods directly in inter-state commerce from places outside of Illinois valued inexcess of $50,000.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2). (6), and (7) of the Act; and that at all of thosetimes Charging Party Union has been and is a labor organi-zation as defined in Section 2(5) of the Act.II. AI..EGED UNFAIR LABOR PRA('rI('ESIt is conceded that at all material times Robert Smith wasRespondent's assistant manager, as well as its agent andsupervisor as defined by the Act, acting on its behalf. Smithwas in charge of all of Respondent's 35 40 employees, in-cluding the 5- 10 comprising its yard crew under a yardsupervisor.At the hearing Smith conceded that Respondent wasaware of a unionizational campaign among its employees inApril through June 1978 and that Respondent was opposedto the attempted unionization.On April 26, 1978. during the union organizational cam-paign. union representatives requested recognition and col-lective bargaining on behalf of an alleged majority of Re-spondent's unit employees. This recognition was requestedof Respondent's Assistant Manager Smith both orally andin writing. Smith indicated he would have to take it up withRespondent's General Manager Burr Manby. The unionrepresentatives returned later in the day and spoke to Man-by, who indicated he would provide them with a letter ofrecognition the following morning.The union representatives thereupon furnished Manbyand his wife with a list of unit (drivers and yardmen) em-ployees who had purportedly signed union bargaining au-thorizational designation cards which they exhibited.'Six cards, not including any for yardmen Migliacio or McBride. There isno indication that the promised recognitional letter was ever forthcoming.To the contrary, the Union filed an election petition (Case 13-RC 14751)with the Board on May 5. 1978 (GC Exh. 6lbl). The Union's July 5. 1978.request for review of the Regional Director's June 21 dismissal of that peti-tion was unresolved on the date of the instant trial (stipulation, GC Exh.6{a]). but was subsequently resolved by the Board's Order reversing thatdismissal (241 NLRB 639 (1979)).244 NLRB No. 23156 BIG BUCK LUMBERRespondent's former yardman. Richard ("Ricky") A.Migliacio, testified credibly that soon after Memorial Day1978, while in the yard dispatch office or area with fellow-yardman McBride, Assistant Manager Smith asked, "Arethese guys trying to get you in the union, too?" Migliacioanswered, "I really [don't] know anything about it."3Smithresponded. "There [is] going to be a lot of sorry peoplewhen this is over."4When Respondent's Assistant Manager Smith was calledas an adverse witness by the General Counsel, he deniedthat he had discussed the Union with any employee in Mayor June 1978. "as near as I can recall" and "not that I canrecall." However, he then, as well as later while testifyingfor Respondent, conceded that he did indeed around theend of May say to Migliacio, "Rick [Migliacio], is the uniontrying to get to you?" Although Smith denies telling Miglia-cio that "There are going to be a lot of sorry people." hesays he told this "privately" to Respondent's former yardsupervisor Art Andresen ("Andreson").To the extent of inconsistency between the described tes-timony of Migliacio and Smith, after closely observing andcomparing the testimonial demeanor of each of them on thewitness stand, I credit Migliacio in preference to Smith andaccept Migliacio's version of what Smith said on the occa-sion in question.'Insofar as Smith's query to Migliacio about the Union"trying to get you in" or "trying to get to you" is concerned,there is little doubt that such an inquiry interferes with,restrains, and coerces employees in the unfettered exerciseof rights guaranteed them by Congress under the Act, ashas been pointed out in a plenitude of cases unnecessary tohere cite- Respondent urges that if, as it claims, Smith'svoice took a downward rather than an upward inflectionwhen the words in question were used, it did not constituteinterrogation but, rather, a mere declaratory remark bySmith. I do not agree. To begin with, I credit Migliacio'stestimony, as I heard it at the trial, indicating that thewords in question took an upward inflection. Furthermore.a question may be put even with a downward inflection.Moreover, Smith's words came through as a question sinceMigliacio answered them.6Finally, even were Smith'swords to be considered a "remark" rather than a "ques-tion," where an employer makes a remark to an employee,concerning Union affiliation or activity, calculated to evokea response, and which remark had no legitimate purpose, itcannot but have a tendency to be restraintful and coercivevis-a-vis employees' exercise of their statutory rights to enterupon or maintain union affiliations and to act collectivelywithout employer intrusion. Ace Manufacturing Co.. Inc.tCf. Bourne v. N.L.R.B., 332 F.2d 47, 48 (2d Cir. 1964).4Migliacio was subsequently discharged for a reason not here claimed tohave been violative of the Act as was McBnde, who did not testify since hewas not locatable although General Counsel attempted to subpena him.I Although I base this credibility resolution on my personal demeanorobservations as Administrative Law Judge here, it is also to be noted thatbefore conceding he said to Migliacio in late May or early June, "Rick. is theunion trying to get to ya Isicl," Smith initially wore that he did not speak ofthe Union to any employee in May or June, then adding "as near as I canrecall" and "not that I can recall." It seems unlikely that Smith could havehad a memory flash on a matter like this within minutes.6 Indeed, the nature of Migliacio's answer satisfies the Bourne (supra, fn. 3)standard for unlawful interrogation.Division of A-T-O Inc.. 235 NLRB 1023 (1978). This isparticularly true where. as here, the "remark" is unaccom-panied by any assurance against reprisal (cf., e.g., RichardTischler Martin Bader and Donald Connellv, Sr.. a limitedpartniership d/17/a Devan Gables Nursing Homne, RichardTischler, Martin Bader and Donald Connell', Sr., a limnitedpartnership d/hba Devon Gables Lodge & Apartments., 237NLRB 775 (1978))--indeed, here the direct contrarythrough Smith's followup remark that "There [is] going tobe a lot of sorry people when this is over." Insofar asSmith's followup remark about "a lot of sorry people" isconcerned, it was clearly threatening as well as restraintfuland coercive. For an employer to signal his employees inthe midst of a union campaign that they will be "sorry ...when this is over" is equivalent to saying to them that hewill make them regret their exercise of rights guaranteedthem by Congress under the Act. Coming as it did from onein a position to make the threat good by turning their eco-nomic faucet off, such a remark must be regarded as inrestraint and coercion of their exercise of those rights. Cf.,e.g., N.L.R.B. v. Gissel Packing Co. Inc., 395 U.S. 575. 617-20 (1969): N.L.R.B. v. Exchange Parts Company. 375 U.S.405, 409-10 (1964): N.L.R.B. v. Federhush Co., Inc., 121F.2d 954, 957 (2d Cir. 1941): Oak Manufacturing Compans.141 NLRB 1323, 1325-26 (1963). It is. of course. unessen-tial to employer interference, restraint, and coercion thatthe precise form of possible reprisal be spelled out. Cf., e.g..Richard Tischler, 237 NLRB 775 (1978); Alhertson Manu-facturing Companv, 236 NLRB 663 (1978): The Anthonv L.Jordan Health Center, 235 NLRB 1113 (1978);: The Good-year Aerospace Corporation, 234 NLRB 539 (1978); Dioceseof Fort Wayne-South Bend, Inc., 230 NLRB 267 (1977):Griffin Inns, 229 NLRB 199 (1977): Westons Shoppers City,Inc., 217 NLRB 291 (1975).It is accordingly, upon the entire record, found that thecomplaint allegations in question (pars. V[al and [b]) havebeen established by preponderating substantial credibleproof.Upon the foregoing findings and the entire record, I statethe following:CoNcI.USIONS OF LAW1. Jurisdiction is properly asserted in his proceeding.2. By engaging in the following acts, under the circum-stances described and found in section III, supra, Respon-dent has interfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed them underSection 7, and has thereby violated Section 8(a)(1) of theAct:(a) Interrogation of employees.(b) Threatening employees with reprisals in the event ofunionization and attempts to bargain collectively.3. The aforesaid unfair labor practices have affected, af-fect. and unless permanently restrained and enjoined willcontinue to affect, commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYRespondent should be ordered to refrain from continuingto violate the Act in the respects found and to post theusual notice to employees to that effect.157 I1('ISIONS O() NATIONAL. ILABOR RELATIONS BOARI)I pon the basis of the foregoing findings of fact, conclu-sions of law. and the entire record, and pursuant to SectionI0(c) of the Act. I hereby issue the following recommendedORDERThe Respondent. Welsch Lumber and Supply. Inc..doing business as Big Buck umber. Mokena. Illinois. itsofficers, agents. successors, and assigns, shall.1. Cease and desist from:(a) Interrogating or attempting to elicit information fromits employees concerning their or other employees' unionmembership. affiliations. views, sympathies, or activities, orother protected, concerted activities, in interference with,restraint, or coercion of their exercise of any right under theNational Labor Relations Act, as amended.(b) Threatening. expressly or impliedly, any economic orjob-related reprisal, including cessation, cancellation, with-drawal, removal, discontinuance, loss, or diminution of anyexisting job-related economic benefit or working conditionor privilege. or threatening adverse alteration of job statusor other terms or conditions of employment. or any otherform of reprisal. for union adherence, support, voting, selec-tion of a union as collective-bargaining representative, or inthe event of unionization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization: to form, join, or assist any labororganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mu-tual aid or protection; or to refrain from any and all suchactivities, except to the extent that such right may be af-fected by an agreement lawfully requiring membership in alabor organization as a condition of employment, as autho-rized in Section 8(a)(3) of the Act, as modified by the La-bor-Management Reporting and Disclosure Act of 1959.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Post at its premises at 9900 W. 191st Street, Mokena.Illinois 60448. copies of the notice attached hereto marked"Appendix A."' Copies of said notice. on forms providedby the Board's Regional Director for Region 13, after beingsigned by Respondent's authorized representative, shall beposted in said premises by Respondent immediately upon' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order which follows herein shall, as pro-vided in Sec. 102.48 of those Rules and Regulations, be adopted by theBoard and become its findings. conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the Notice "Posted by Order of the NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board."receipt thereof'and mlaintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered. defaced, or covered by any other material.(hb) Notify said Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply therewith.APPENDIXNo'l t(l To EMPI.OYEtSPOSTEIL BY ORI)ER OF 'IlteNAIIONAI. LABOR RI.AIIONS BOARDAn Agency of the United States GovernmentAfter a hearing before the Administrative Law Judge. atwhich all sides had the opportunity to present witnesses,evidence and arguments. the decision has been announcedthat we have violated the National Labor Relations Act.The National I.abor Relations Board has ordered us to postthis notice and to do what it says.As employees, the National Labor Relations Act givesyou these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives ofyour own choosingl'o act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL. Nor question or attempt to get informationfrom you in violation of the Act, concerning yourunion membership, affiliation, sympathies, desires, ac-tivities, or other rights or actions guaranteed you underthe National Labor Relations Act.Wt Will.. NOI threaten or state to you that you willbe sorry for joining or staying in the Union, for tryingto unionize, or for exercising any of your rights underthe National Labor Relations Act; nor will we threatenyou in any way with any reprisal for so doing.WE WiLL NOr in any like or related manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization: to form, join, or assist anylabor organization; to bargain collectively through rep-resentatives of your own choosing; to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection; or to refrainfrom any or all such activities.All of our Employees are free to join or not to join anyunion, or to exercise any other right under the NationalLabor Relations Act, as they see fit, without any interfer-ence, restraint or coercion from us.WEtLStI LUMBER AND SUPPLY, INC. D/B/A BiGBUL(K LUMBER158